DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 7 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 7 requires that the plurality of orifices produce arc angles along a first axis and a second axis, wherein the first and second axis are perpendicular to each other, however, claim 5 and 6 require that the longitudinal axis of the orifices are parallel to a second plane, and thus should be parallel to each other. It is unclear how the first and second spray arcs are horizontal and vertical respectively. The disclosure fails to further describe what is intended. In remarks filed 02 November 2020, the applicant states that Figures 6A and 6B show the claimed subject matter, however, Fig. 6A and 6B only show a horizontal arc, in which both the parallel rows of orifices spray, i.e. Fig. 6A shows both sprays are flat and parallel with each other, and Fig. 6B shows the arc they both spray. There does not appear to be a vertical arc shown. Further clarification may be required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It cannot be determined what is intended by the language of claim 7, as described above, due to seemingly contradicting limitation requirements of claims 5 and 6 and lack of description and figures which depict what is claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemann (U.S. 1,539,331).
Regarding claim 1, Siemann discloses a nozzle capable of being used for a fire suppression system, comprising:

a cavity (4 and space within dome) within the dome; and
a plurality of orifices (12, 13) through the partial sphere of the dome providing fluid communication between the cavity and the exterior of the dome.
Regarding claim 2, the nozzle comprising a general cylindrical neck section (2, inner diameter is cylindrical) extending from the dome and enclosing part of the cavity.

Claim(s) 11, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hough (U.S. 2,746,792).
Regarding claim 11, Hough discloses a fire suppression system comprising: at least one nozzle including: dome (20) having an exterior surface approximating a partial sphere; a cavity within the dome (as shown in Fig. 3); and a plurality of orifices (21, 25) through the partial sphere of the dome providing fluid communication between the cavity and the exterior of the dome, wherein the orifices are approximately cylindrical and have longitudinal axes extending in directions that are approximately perpendicular to the exterior surface of the dome are their respective locations on a first plane (as shown in Fig. 3. an arbitrary plane can be drawn that is perpendicular to the longitudinal axis of the orifices); and at least one conduit (13) providing a fire suppressant agent to the nozzle (water).
Regarding claim 15, the nozzle further comprises an internally threaded cylindrical neck (10) for connection in fluid communication to an end of a pipe (13).
Regarding claim 16, the plurality of orifices are arranged in at least two parallel rows (as shown in Fig. 4).
Regarding claim 17, the at least two parallel rows overlap in a direction perpendicular to the rows (as shown in Fig. 4).

Regarding claim 20, the at least one conduit is in fluid communication with a reservoir that is configured to store the fire suppressant agent (though not explicitly disclosed, the origin of the water is considered the reservoir to which the water is stored), wherein the fire suppressant agent is stored in the reservoir in a liquid state, and the fire suppressant agent is vaporized after being ejected from the nozzle (means of vaporization not claimed, with the current nozzle sufficient pressure can vaporize the water when ejected from the nozzle, the water hitting a surface can be vaporized from impact, turbulence in the flow when being ejected will cause at least some water to be vaporized, etc.).
Regarding claim 21 and 22, the nozzle is capable of being arranged in an anechoic chamber or a confined space (matter of intended use, the anechoic chamber and confined space claimed are not a positive limitation of the fire suppression system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough (U.S. 2,746,792) in view of Siemann (U.S. 1,539,331).
Regarding claim 1, Hough discloses a nozzle capable of being utilized with a fire suppression system, comprising: a smooth dome (20) having an exterior surface approximating a partial sphere; a cavity within the dome (as shown in Fig. 3); and a plurality of orifices (21, 25) through the partial sphere of the dome providing fluid communication between the cavity and the exterior of the dome.
Hough fails to disclose the partial sphere is less than half a sphere
However, Siemann teaches a nozzle with a dome approximating a partial sphere that is less than half a sphere.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized a dome having a partial sphere that is less than half a sphere as a matter of obvious design choice and as taught by Siemann, since doing so would yield predictable results, namely, reducing the size of the nozzle of adjusting the spray angles of the nozzles to produce a desired spray pattern.
Regarding claim 2, Hough discloses the nozzle further comprises a generally cylindrical neck section (10) extending from the dome and enclosing part of the cavity.
Regarding claim 3, an interior surface of the neck section is threaded (as shown in Fig. 3).
Regarding claim 5, the orifices are approximately cylindrical and have longitudinal axes extending in directions that are approximately perpendicular to the exterior surface of the dome are their respective locations on a first plane (as shown in Fig. 3. an arbitrary plane can be drawn that is perpendicular to the longitudinal axis of the orifices).
Regarding claim 6, the longitudinal axis are parallel on a second plane that is perpendicular to the first plane (a plane drawn parallel the longitudinal axis of the orifices will inherently be perpendicular to the plane that is perpendicular to the longitudinal axis).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough and Siemann, as applied above, and further in view of Vidusek (U.S. 5,372,312).
Regarding claim 8, Hough and Siemann disclose the invention as described above, but fail to disclose, the orifices are approximately cylindrical and arranged generally in a circle, and the orifices are angled with respect to each other such that agent ejected from the nozzle will be ejected in a spiral pattern.
However, Vidusek discloses a nozzle with orifices that  are approximately cylindrical and arranged generally in a circle, and the orifices are angled with respect to each other such that agent ejected from the nozzle will be ejected in a spiral pattern (as shown in Fig. 3).
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed, since the substitution of the any known orifice arrangement would be a matter of obvious design choice to produce a desired spray pattern and the arrangement of Vidusek would have yielded predictable results, namely, producing the spray pattern of Vidusek.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough and Siemans, as applied above, and further in view of Retzloff et al. (U.S. 8,695,719).
Regarding claims 9 and 10, Hough and Siemans disclose the invention as describe above, but fail to disclose a fixture/frangible fixture secured to cover the dome.
However, Retzloff teaches including a frangible fixture to cover a nozzle for fire suppression use.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a frangible fixture as taught by Retzloff based on the intended use of the nozzle, since doing so would yield predictable results, namely, protecting the nozzle against damage and .

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough or Hough and Siemans, as described above.
Regarding claims 13 and 19, Hough or Hough and Siemans discloses the invention as described above wherein the longitudinal axis of each orifice is oriented away from an adjacent orifice of the same row, but fails to disclose the orientation is approximately 20 degrees away.
However, the angle of the outlets in relation to each other is an inherent result effective variable, wherein the angle determines the overall spray pattern, i.e. level of atomization, direction of spray, spray coverage, etc. produced by the device.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any angle, including 20 degrees away from an adjacent orifice, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8-11, and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claim 7 and 23, as further clarified in the above 35 USC 112 rejection, it is still unclear what is actually intended based on what is disclosed and what is shown in the drawings. The disclosure describes the orifices to be arranged around the dome such each row of orifices spray in an arc. The disclosure further describes the orifices to be arranged in parallel rows, and as such the arcs 
Regarding claims 13 and 19, the angle of orientation of the orifices are inherent result effective variables. That is to say, if the angle is changed, the spray angle of the resulting fluid discharge is also changed in a predictable manner as a matter of well-known fluid dynamics. Thus, the new area of impact, spray pattern, etc. can be determined by routine skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752